Opinion issued September 3, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01329–CV




IN RE R. WAYNE JOHNSON




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator R. Wayne Johnson has failed to timely file a petition conforming to the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 9.4(i) (failure to file
conforming documents).  After being notified that this original proceeding was
subject to dismissal, relator R. Wayne Johnson did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The original proceeding is dismissed for want of prosecution for failure to
timely file a conforming petition.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.